Case 8:18-cv-01304-JVS-PJW Document 125-1 Filed 08/07/20 Page 1 of 3 Page ID
                                 #:7011


  1 BRANCART & BRANCART
     Christopher Brancart (CBN 128475)
  2 cbrancart@brancart.com
    Post Office Box 686
  3 Pescadero, CA 94060
    Tel: (650) 879-0141
  4 Fax: (650) 879-1103
     Additional counsel listed
  5 on signature page
  6 Attorneys for Plaintiffs
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11 SOCAL RECOVERY, LLC, a       ) No. SACV18-01304 JVS (PJWx)
    California limited liability )
 12 company, and ROGER LAWSON, ) REPRESENTATION STATEMENT
                                 )
 13                              )
                 Plaintiffs,     )
 14                              )
          vs.                    )
 15                              )
                                 )
 16 CITY OF COSTA MESA, a        )
    municipal corporation; and   )
 17 DOES 1-100;                  )
                                 )
 18              Defendants.     )
                                 )
 19                              )
 20         Pursuant to Federal Rules of Appellate Procedure 12(b) and Ninth Circuit
 21 Rules 12-2 and 3-2(b), plaintiffs-appellants submit this Representation Statement:
 22 //
 23 //
 24 //
 25 //
 26 //
 27 //
 28 //
Case 8:18-cv-01304-JVS-PJW Document 125-1 Filed 08/07/20 Page 2 of 3 Page ID
                                 #:7012


  1        I. Plaintiffs-appellants SoCal Recovery, LLC and Roger Lawson
  2 are represented by:
  3
    BRANCART & BRANCART
  4  Christopher Brancart (California Bar No. 128475)
  5  cbrancart@brancart.com
    P.O. Box 686
  6 Pescadero, CA 94060
    Tel: (650) 879-0141
  7 Fax: (650) 879-1103
  8
    MUCH SHELIST, P.C.
  9 Isaac R. Zfaty (CA 214987)
     izfaty@muchlaw.com
 10 Garrett M. Prybylo (CA 304994)
 11 gprybylo@muchlaw.com
    660 Newport Center Dr., Suite 900
 12 Newport Beach, CA 92660
    Tel: (949) 767-2200
 13 Fax: (949) 385-5355
 14
 15 LAW OFFICES OF STEVEN G. POLIN
     Steven G. Polin (D.C. Bar No. 439234)
 16 spolin2@earthlink.net
 17 3034 Tennyson Street, NW
    Washington, D.C. 20015
 18 Tel: (202) 331-5848
    Fax: (202) 537-2985
 19
 20        III. Defendant-appellee City of Costa Mesa is represented by:
 21
 22 JONES & MAYER
     Bruce A. Lindsay
 23  bal@jones-mayer.com
     Monica Choi-Arredondo
 24 mca@jones-mayer.com
 25 James R. Touchstone
     jrt@jones-mayer.com
 26 3777  North Harbor Boulevard
    Fullerton, California 92835
 27 Tel: (714) 446-1400
 28 Fax: (714) 446-1448


                                            -2-
Case 8:18-cv-01304-JVS-PJW Document 125-1 Filed 08/07/20 Page 3 of 3 Page ID
                                 #:7013


  1 EVERETT DOREY LLP
      Seymour B Everett, III
  2 severett@everettdorey.com
      Samantha E. Dorey
  3 sdorey@everettdorey.com
      Christopher D. Lee
  4 clee@everettdorey.com
    18300 Von Karman Avenue Suite 900
  5 Irvine, CA 92612
    949-771-9233
  6 Fax: 949-377-3110
  7
    KUSHNER CARLSON PC
  8  Jonathan William Cayton
     jcayton@kushnercarlson.com
  9 85 Enterprise Suite 310
    Aliso Viejo, CA 92656
 10 949-421-3030
    Fax: 949-421-3031
 11
                                           * * *
 12
            Dated: August 7, 2020.
 13
                                     Respectfully submitted,
 14
 15    MUCH SHELIST, P.C.                   BRANCART & BRANCART
        Isaac R. Zfaty (CA 214987)
 16     izfaty@muchlaw.com
        Garrett M. Prybylo (CA 304994)      /s/Christopher Brancart
 17     gprybylo@muchlaw.com                 Christopher Brancart
       660 Newport Center Dr., Suite 900     cbrancart@brancart.com
 18    Newport Beach, CA 92660
       Tel: (949) 767-2200                  LAW OFFICES OF STEVEN G. POLIN
 19    Fax: (949) 385-5355                   Steven G. Polin (DCBN 439234)
                                             spolin2@earthlink.net
 20                                         3034 Tennyson Street, NW
                                            Washington, D.C. 20015
 21                                         Tel: (202) 331-5848
                                            Fax: (202) 331-5849
 22
                                  Attorneys for Plaintiffs
 23
 24
 25
 26
 27
 28


                                             -3-
